Case 2:08-cr-00024-BMM Document 144 Filed 06/08/21 Page 1 of 2

Chacks 8. farke (# to2 il - ous)
FOT TERMINAL Le Ap

Federal. Correctional Lnstdution —_JUN-08-2021

 

ip. O. fSox_ 3007 | ae eee oo Clerk, US. Courts
~ District of Montana
San pee Cae 90733. Missoula Division

hu. THe. Geren D_ PS TATES. ; Gee c “a
lon THe Leesv2lt. OF MovravtA
_furré  Dryrszro p/ es

 

 

 

a en facies, | ,

Aint Le

Vy.

 

 

 

 

ba 0b P24 -L-Bt

Nort oF BP. Repeer | sites

 

 

 

 

pee sense. Aha tie woqe: Tee
Deberdent ek __ (cutee Otsnezer Juoké)
ee cb tepct T recieved fom the MOP

ea oa, ign 4 Wn his, Pyial / as ‘pnd. che glee

lly, a pe va Lon a ae Cun Li 7 “ned, bi Hand ae

ered... 4 Bek af he me dee poset she 2 she fie

 

 

 

 

 

  

ee * fel, Witehielll len Hetaae Ayre. oe

fee ao charger dad sential? : gE

 

 

 

 

 
Case 2:08-cr-00024-BMM Document 144 Filed 06/08/21 Page 2 of 2

 

bwever,_cles pile ye 15 Seenende bran (aod. be fre ee

te Hall Saes BP) receeadabens Live ee
in vy fps y a7 en Han At Jp valle LS) Weel.

~ Depde Oh if Sab igies devel pried [sp et ge ———
rma es hese [skate fi bluboa ted eins

L Ve a — deb fs aeishet enrelab! a sae

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CMA hey Weel oe Cet Lee

alias ft at ebgeke yetcwuiede ae
SS lA wae 7 ee ei Te il CMLL eof wy repatel. oe

gol fer met * ehpihe -— yet Ahan. —

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
